                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITED STATES OF AMERICA, the                    )
STATE OF TEXAS, ex rel. HICHEM                   )
CHIHI,                                           )
                                                 )       Civil Action No. 4:18-cv-00123
                     Plaintiff-Relator,          )
                                                 )
              v.                                 )       Honorable Charles Eskridge
                                                 )
CATHOLIC HEALTH INITIATIVES, et al.              )
                                                 )
                     Defendants.                 )


            RELATOR’S UNOPPOSED MOTION FOR LEAVE TO FILE
                   RESPONSE TO MOTION TO STRIKE
                  UNDER SEAL ON A TEMPORARY BASIS


       Plaintiff-Relator Hichem Chihi, by and through his attorneys, hereby respectfully

moves this Court for leave to file under seal, on a temporary basis, portions of his

response brief in opposition to the Corrected Motion to Strike of Defendants Catholic

Health Initiatives and CHI-St. Luke’s Health (the “Hospital Defendants”), stating:

       1.     On Relator’s motion to seal, this Court ordered that Relator’s Original

Complaint (Doc. 1) and Paragraphs 114 through 120 of the First Amended Complaint

(Doc. 5) be temporarily placed under seal pending resolution of a privilege dispute

between Relator and the Hospital Defendants. Dkts. 7, 98.

       2.     Relator followed the same procedure in filing his second amended

complaint, again moving to file the contested paragraphs temporarily under seal pending
resolution of the parties’ privilege dispute. See Dkt. 193 (Relator’s motion to seal); Dkt.

207 (Order granting motion to seal).

       3.     The contested paragraphs were filed under seal again in the Hospital

Defendants’ Corrected Motion to Strike on December 23, 2019. Dkt. 260 (Order granting

motion to seal).

       4.     Relator’s response brief in opposition to the Hospital Defendants’ corrected

motion to strike (Dkt. 258-1) necessarily repeats the substance of the contested

paragraphs. Thus, to continue to facilitate the orderly presentation of the parties’ privilege

dispute, Relator moves this Court for leave to file references to the contested paragraphs

in Relator’s response brief under seal, temporarily, pending this Court’s ruling on

Defendants’ motion to strike.

       5.     Attached hereto as Exhibit A is a redacted public version of Relator’s

Response to the Hospital Defendants’ Motion to Strike. Prior to filing this motion,

Plaintiff provided counsel for the Hospital Defendants with Exhibit A, and the Hospital

Defendants indicated that they had no objection to Relator’s redacted public version.

       6.     Paragraphs 6.B.2 and 6.E of the Administrative Procedures for Electronic

Filing in Civil and Criminal Cases permit the filing of documents under seal, subject to

sealing or unsealing by the Court.

       7.     Good cause exists for the temporary sealing of the contested paragraphs to

facilitate the orderly resolution of the matter.

       8.     A proposed order is attached hereto as Exhibit B.



                                               2
       WHEREFORE, Relator respectfully move this Court for leave to file his Response

to the Hospital Defendants’ Corrected Motion to Strike temporarily under seal, pending

resolution of Defendants’ privilege claims, which Relator disputes.

                                                        Respectfully Submitted,

                                                        /s/ Ruth Brown



Loevy & Loevy

Michael Kanovitz
Ruth Brown
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900 (Telephone)
312.243.5902 (Facsimile)
mike@loevy.com
ruth@loevy.com

Correro & Leisure, P.C.

Mark A. Correro
2909 Hillcroft Avenue, Suite 560
Houston, Texas 77057
713.955.3323 (Telephone)
832.240.5353 (Facsimile)
Mark@CorreroLeisure.com



                             CERTIFICATE OF SERVICE

       I, Ruth Brown, an attorney, hereby certify that on January 13, 2020, I filed the
foregoing motion via the Court’s CM/ECF system, thereby effecting service upon all
counsel of record, and mailed a copy by U.S. mail to all unrepresented defendants.

                                          /s/ Ruth Brown



                                             3
